                  Case 3:19-cv-05603-SK Document 39 Filed 05/12/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 PAMELA T. JOHANN (CABN 145558)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36045
 5        San Francisco, California 94102
          Telephone: (415) 436-7025
 6        Facsimile: (415) 436-7234
          pamela.johann@usdoj.gov
 7
   Attorneys for Defendant UNITED STATES
 8 DEPARTMENT OF LABOR

 9

10                                    UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13

14   THE CENTER FOR INVESTIGATIVE                       )   Case No. 19-cv-05603-SK
     REPORTING and WILL EVANS,                          )
15                                                      )   SUPPLEMENTAL DECLARATION OF
             Plaintiffs,                                )   PAMELA T. JOHANN IN SUPPORT OF
16                                                      )   DEFENDANT’S MOTION FOR SUMMARY
        v.                                              )   JUDGMENT AND IN OPPOSITION TO
17                                                      )   PLAINTIFFS’ CROSS-MOTION FOR
     UNITED STATES DEPARTMENT OF                        )   SUMMARY JUDGMENT
18   LABOR,                                             )
                                                        )   Date: June 15, 2020
19                                                      )   Time: 9:30 p.m.
             Defendant.                                 )   Place: Courtroom C, 15th Floor
20                                                      )
                                                        )   The Hon. Sallie Kim
21

22           I, Pamela T. Johann, declare as follows:

23           1.      I am an Assistant United States Attorney in the United States Attorney’s Office for the

24 Northern District of California. I am licensed to practice law in the State of California and to appear

25 before this Court. I have personal knowledge of the following facts and if called to testify, I could and

26 would competently testify thereto. I submit this declaration in support of Defendant’s Motion for

27 Summary Judgment.

28           2.      Plaintiff The Center for Investigative Reporting and Defendant Department of Labor are

     SUPPLEMENTAL DECLARATION OF PAMELA JOHANN
     No. 19-cv-05603-SK                    1
                 Case 3:19-cv-05603-SK Document 39 Filed 05/12/20 Page 2 of 2




 1 parties in another Freedom of Information Act (“FOIA”) pending in this district, Center for Investigative

 2 Reporting v. Dep’t of Labor, No. 18-cv-02414-DMR (N.D. Cal.) (“CIR v. DOL I”). Cross-motions for

 3 summary judgment are currently pending in that case.

 4          3.      CIR v. DOL I involves a set of approximately 237,000 Form 300A forms collected by

 5 OSHA pursuant to a recordkeeping regulation. In connection with the cross-motions for summary

 6 judgment, DOL submitted a declaration and supplemental declaration of Patrick Kapust, the current Acting

 7 Director of the Directorate of Enforcement Programs for the Occupational Safety and Health

 8 Administration (“OSHA”).

 9          4.      Attached hereto as Exhibit A is a true and correct copy of the Declaration of Patrick J.

10 Kapust in support of DOL’s motion for summary judgment filed in CIR v. DOL I, without exhibits.

11 Attached hereto as Exhibit B is a true and correct copy of the Supplemental Declaration of Patrick J.

12 Kapust in support of DOL’s motion for summary judgment filed in CIR v. DOL I.

13          I declare under penalty of perjury that the foregoing is true and correct. Signed this 11th day of

14 May, 2020 in Berkeley, California.

15                                                             /s/ Pamela T. Johann
                                                          PAMELA T. JOHANN
16

17

18

19

20

21

22

23

24

25

26

27

28

     SUPPLEMENTAL DECLARATION OF PAMELA JOHANN
     No. 19-cv-05603-SK                    2
